Citation Nr: 1020822	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss from January 9, 2006, to June 26, 
2009.

2.  Entitlement to a disability rating greater than 20 
percent for bilateral hearing loss from June 27, 2009.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1959 to February 
1960 and from January 1961 to January 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.

In ratings decisions dated in December 2006 and April 2007, 
the RO, denied the Veteran's claims for service connection 
for tinnitus and right ear hearing loss.

In an August 2007 rating decision, the RO continued to deny 
the Veteran's claim for service connection for tinnitus, but 
granted his claim for service connection for bilateral 
hearing loss, claimed as right ear hearing loss, assigning an 
initial noncompensable disability rating, retroactively 
effective from June 9, 2006, the date of receipt of his 
claim.

In a July 2009 rating decision, the RO increased the 
Veteran's bilateral hearing loss disability rating to 20 
percent, retroactively effective from June 27, 2009, the date 
of his most recent VA examination.  The Veteran has continued 
to appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).


FINDINGS OF FACT

1.  The VA audio examination conducted in June 2007 reveals 
Level IV and II hearing impairment, right and left 
respectively.

2.  The VA audio examination in June 2009 reveals Level V 
hearing impairment bilaterally.  

3.  The Veteran's tinnitus is unrelated to his period of 
active service, to include exposure to acoustic trauma from 
excessive noise exposure during service.


CONCLUSIONS OF LAW

1.  Prior to June 27, 2009, the criteria are not met for a 
compensable disability rating for bilateral hearing loss.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  From June 27, 2009, the criteria are not met for a 
disability rating higher than 20 percent for bilateral 
hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 
(2009).

3.  The Veteran's tinnitus was not incurred in or aggravated 
by his period of active service. 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2006, and May 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

In situations, such as the Veteran's bilateral hearing loss 
claim, where the claim arose from the Veteran trying to 
establish his underlying entitlement to service connection, 
and this claim since has been granted and he has appealed a 
downstream issue, i.e., the rating assigned for his 
disability, his initial underlying claim has been more than 
substantiated - it has been proven, thereby rendering § 
5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled.

With respect to the duty to assist, the Board sees a July 
2008 Formal Finding on the Unavailability of Social Security 
Administration Records indicates the RO attempted to obtain 
the Veteran's Social Security Administration records.  This 
memorandum provides the RO faxed a request to Social Security 
Administration requesting the Veteran's records on July 18, 
2008, and on July 21, 2008, the RO received a response from 
Social Security Administration providing such records do not 
exists, further attempts to obtain them would be futile, and 
they were unable to locate the Veteran's medical records.  
Given the unsuccessful attempt to locate these records, the 
Board finds that additional attempts to obtain these records 
would be futile.  See 38 C.F.R. § 3.159(c).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any 
increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI. Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical, i.e., 
nondiscretionary application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered).

Bilateral hearing loss from January 9, 2006, to June 26, 2009

Since, as mentioned, the present appeal arises from an 
initial rating decision that established service connection 
and assigned an initial noncompensable disability rating, it 
is not the present level of disability that is of primary 
importance, but rather the entire period since the effective 
date of the award is to be considered to ensure that 
consideration is given to the possibility of staging the 
rating - meaning assigning separate ratings for separate 
periods of time based on the facts found.  See Fenderson, 12 
Vet. App. at 125-26.  

The Veteran also had a VA audiology examination in June 2007.  
His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
55
60
70
LEFT
35
25
45
65
75

The average puretone threshold was 53.7 in the right ear and 
52.5 in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 84 
percent in the left ear.  

During the June 2007 VA audiological examination, the Veteran 
reported that his situation of greatest difficulty was 
difficulty hearing over the telephone.  That was a 
description of the effect of his disability on his daily 
activities.  38 C.F.R. § 4.10; see also Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).

If the Veteran's puretone threshold at each of the four 
specified frequencies is 55 decibels or more, the Roman 
numeral value is determined using both Table VI and VIa, 
whichever results in a higher numeral value.  38 C.F.R. § 
4.86(a) (discussing exceptional patterns of hearing 
impairment).  Here, the Veteran's puretone thresholds also do 
not meet the standard for an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(a) or (b).  Applying the 
results of the June 2007 examination to Table VI of the VA 
regulations yields a Roman numeral value of IV in the right 
ear and II in the left ear.  Applying these values to Table 
VII, the Veteran's bilateral hearing loss warrants a 
noncompensable disability rating, and not more.

In light of the foregoing findings, the Board finds that 
prior to June 27, 2009, a compensable disability rating for 
bilateral hearing loss is not warranted.  38 C.F.R. § 4.85. 
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

The Board acknowledges the Veteran has also submitted two 
private audiologists' reports in support of his claim.  A 
March 2008 report indicates W-22 speech recognition scores of 
64 percent, bilaterally, and a March 2009 report indicates W-
22 speech recognition scores of 48 and 40 percent, right and 
left respectively.  However, these audio tests did not make 
use of the Maryland CNC speech discrimination test, nor did 
they report the pure tone threshold measurements.  Thus, they 
cannot be used in determining the severity of the Veteran's 
bilateral hearing loss for the purposes of VA compensation.  
See 38 C.F.R. § 4.85.

Bilateral hearing loss from June 27, 2009

The Veteran most recent VA audiology examination was in June 
2009.  His pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
55
65
70
LEFT
40
30
45
65
75

The average puretone threshold was 55 in the right ear and 
53.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and 70 
percent in the left ear.

During the June 2009 VA audiological examination, the Veteran 
reported that his situation of greatest difficulty was 
hearing difficulty and that he must have face-to-face contact 
in order to hear a person speak.  That was a description of 
the effect of his disability on his daily activities.  
38 C.F.R. § 4.10.  See also Martinak, 21 Vet. App. at 455-56.

The Veteran's puretone thresholds do not meet the standard 
for an exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86(a).  He also does not have a puretone 
threshold of 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz to warrant application of 
38 C.F.R. § 4.86(b), another permissible exception for an 
exceptional pattern of hearing impairment.  Rather, applying 
the results of the June 2009 examination to Table VI of the 
VA regulations yields a Roman numeral value of V in the right 
ear and V in the left ear.  Applying these values to Table 
VII, the Veteran's bilateral hearing loss warrants a 20 
percent disability evaluation, and not more.

In light of the foregoing findings, the Board finds that from 
June 27, 2009, a disability rating higher than 20 percent is 
not warranted.  38 C.F.R. § 4.85. 38 C.F.R. § 4.85, Tables VI 
and VII, Diagnostic Code 6100.

Extra-schedular consideration

Finally, the Board finds that the Veteran's bilateral hearing 
loss does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's bilateral hearing 
loss.  Accordingly, the claim will not be referred for extra-
schedular consideration 

Entitlement to service connection for tinnitus

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection may be established either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence relating the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and make a credibility determination as to whether 
that evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  The report of the Veteran's 
June 2009 VA examination provides a diagnosis of tinnitus.  
So there is no disputing he has this claimed condition.  
Consequently, the determinative issue is whether this 
condition is attributable to his period of active service, in 
particular, to excessive noise exposure.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

During his June 2009 VA examination, the Veteran associated 
his tinnitus with in-service exposure to loud noise from 
artillery and weapons fire. His service personnel records 
indicate that his military occupational specialty was 
infantry communications specialist, he served in an infantry 
unit, and he earned the sharpshooter designation.  Therefore, 
the Board finds there is credible evidence he sustained the 
type of acoustic trauma claimed in service. 

But even acknowledging the Veteran has tinnitus currently, 
and that he was exposed to noise while in service in the 
manner alleged, there still must be competent medical nexus 
evidence establishing a relationship between his current 
tinnitus and that noise exposure coincident with his period 
of active service.  As a layman, he is incapable of providing 
this necessary linkage, himself, though tinnitus (i.e., 
ringing in the ears) is, by its very nature, a subjective 
condition capable of lay observation and experience.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In June 2007, VA provided the Veteran examination to 
ascertain the nature and etiology of his tinnitus, 
specifically addressing whether there is a correlation 
between the Veteran's current tinnitus and service, 
considering the type of acoustic trauma he experienced in 
service.  As to this purported relationship, the examiner 
opined negatively, basing his conclusion on the Veteran's 
report of onset of symptoms at approximately 10 years prior 
to the examination, which was over three decades after the 
Veteran's discharge in 1964.

In June 2009, VA also provided the Veteran a VA examination 
regarding the relationship between the Veteran's tinnitus and 
his period of active service, considering the type of 
acoustic trauma he experienced in service.  The VA examiner 
concluded that based upon the Veteran's reporting that his 
onset of tinnitus symptoms did not occur until approximately 
12 years prior to the examination, which was over three 
decades after the Veteran's discharge in 1964, it was 
unlikely related to his period of active service.

The Board is sympathetic to the Veteran's claim.  However, he 
has not submitted any competent medical evidence refuting the 
VA examiners' opinions regarding the etiology of his 
tinnitus.  

The VA examiners' opinions are well-reasoned and based on an 
objective clinical evaluation of the Veteran and an 
independent review of his claims file.  So they have the 
proper factual foundation and, therefore, are entitled to 
significant probative weight, especially since they are 
uncontroverted.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
Therefore, the Board finds that the competent medical 
evidence of record indicates the Veteran's tinnitus is not 
related to his period of active service, including to 
excessive noise exposure (acoustic trauma).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An initial compensable disability rating for bilateral 
hearing loss from January 9, 2006, to June 26, 2007, is 
denied.

A disability rating higher than 20 percent for bilateral 
hearing loss from June 27, 2009, is denied.

Service connection for tinnitus is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


